Citation Nr: 1216836	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  10-04 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for hypertension, including as secondary to service-connected sleep apnea.

2.  Entitlement to service connection for hypertension, including as secondary to the service-connected sleep apnea.

3.  Entitlement to service connection for erectile dysfunction, including as secondary to the service-connected sleep apnea.

4.  Entitlement to service connection for carotid artery disease, including as secondary to the service-connected sleep apnea.

5.  Entitlement to service connection for diabetes mellitus, type II, including as secondary to the service-connected sleep apnea.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1989.

This appeal to the Board of Veterans' Appeals (Board/BVA) from November 2007 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The November 2007 rating decision denied the Veteran's claims for service connection for diabetes mellitus, type II, and carotid artery disease.  In response, he submitted medical treatise evidence and private treatment records within one year of that November 2007 denial.  He also submitted a statement in July 2008 requesting service connection for erectile dysfunction and hypertension; the claim for hypertension had been previously considered and denied in a May 1990 rating decision.  He also reiterated his entitlement to service connection for diabetes mellitus and carotid artery disease.  The RO construed that statement as a petition to reopen his previously denied claims for hypertension, diabetes mellitus, and carotid artery disease.  However, concerning the claims for diabetes mellitus and carotid artery disease, as set forth in 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  As evidence submitted by the Veteran and his July 2008 statement qualifies as new and material evidence, it must be considered as having been filed in connection with his original claim and, therefore, the Board finds that his claims of entitlement to service connection for diabetes mellitus and carotid artery disease have been pending since VA received his original claims for the conditions in March 2007.  Bond v. Shinseki, No. 2010-7096, 2011 WL 4684291 (Fed. Cir. Oct. 7, 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); see also Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  There is, however, still the requirement of new and material evidence to reopen the claim for hypertension.

The February 2009 rating decision that also is the subject of this appeal denied this claim for service connection for hypertension, also denied the claim for erectile dysfunction, and confirmed the prior denials of the claims for diabetes mellitus and carotid artery disease.

In this decision, the Board is reopening the claim for service connection for hypertension because there is the required new and material evidence.  However, rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding this claim, as well as the others, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


FINDINGS OF FACT

1.  The claim for service connection for hypertension initially was considered and denied on its underlying merits in a May 1990 decision.  The Veteran did not appeal that decision.

2.  That decision determined service connection was not warranted because he did not have the required diagnosis of hypertension, either during service or since, and because there was no evidence of hypertension directly or presumptively due to his military service, including as a result of exposure to Agent Orange inasmuch as he had not served in the Republic of Vietnam during the Vietnam era.

3.  Other evidence since added to the file, however, is not cumulative or redundant of the evidence on file at the time of that earlier decision and raises a reasonable possibility of substantiating this claim for service connection for hypertension, including on the now alleged basis that it, instead, is secondary to service-connected sleep apnea, meaning proximately due to, the result of, or aggravated by the sleep apnea.


CONCLUSIONS OF LAW

1.  The RO's May 1990 decision denying the Veteran's prior claim of service connection for hypertension is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. §§ 5107, 5108; 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Since in this decision the Board is reopening the claim for hypertension because there is new and material evidence, the Board need not determine whether there has been compliance with the notice and duty to assist provisions of the Veterans Claims Assistance Act (VCAA), at least insofar as apprising the Veteran of the specific reasons for the prior denial of this claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); VA Gen. Couns. Memo., para. 2, 3 (June 14, 2006).  The claim is being reopened, regardless.  Moreover, the Board will be in a better position to determine whether there has been compliance with the remaining duty to notify and assist provisions of the VCAA once the additional development of this claim is completed on remand.  So a determination concerning that is being temporarily deferred.

II.  Whether there is New and Material Evidence to Reopen the Claim for Service Connection for Hypertension

The RO first considered and denied this claim in a May 1990 rating decision because there was no evidence of hypertension during service or even since service, as would have been confirmed by a then current diagnosis of this condition.  It additionally was observed that there was one instance during service when the Veteran was agitated and under stress, but there was no consequent diagnosis, either as concerning the hypertension he had claimed or, for that matter, the psychiatric disorder ("nervous condition") he also has claimed.

The RO sent him a letter that same month notifying him of that decision and apprising him of his procedural and appellate rights in the event he elected to appeal.  He did not however file a notice of disagreement (NOD), in response, so that decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

He filed the petition at issue to reopen this claim in July 2008, this time however asserting that his hypertension is a result of his service-connected sleep apnea.  So while the RO previously had considered this claim only on the premise that his hypertension was directly or presumptively incurred in service, including as a result of exposure to Agent Orange in Vietnam, there was now this additionally claimed basis of entitlement - namely, that his hypertension instead is secondary to his service-connected sleep apnea.  Separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability, however.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  Hence, given that this claim has been previously considered, denied, and not timely appealed, the threshold preliminary determination is whether there is new and material evidence to reopen this claim.

The February 2009 RO decision at issue in this appeal denied the petition to reopen this claim - concluding there was not new and material evidence.  Regardless, so, too, must the Board make this threshold preliminary determination, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits, i.e., on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen previously and finally denied claims); and VAOPGCPREC 05-92 (March 4, 1992).  See also Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant as further consideration of the claim is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

If, on the other hand, there is new and material evidence, then the claim must be reopened and the former disposition reconsidered.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, so irrespective of whether a prior decision on the underlying merits or, instead, a prior petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 116 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  This phrase, "raises a reasonable possibility of substantiating the claim," does not create a third element for new and material evidence but was intended, instead, to provide guidance to VA adjudicators in determining whether submitted evidence meets the new and material requirements.  That is, the Board cannot require the evidence to be new, material, and raise a reasonable possibility of substantiating the claim.  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

In the prior May 1990 final and binding decision, the RO denied this claim because there was no evidence showing the Veteran had received the required diagnosis of hypertension, either during or since his service.  His service treatment records (STRs) did not contain mention of this diagnosis, including when examined for discharge from service, nor did the report of his October 1989 VA examination.

Since that May 1990 decision, however, he has submitted additional private treatment records from Drs. H.P., N.S. and S.S., dating from January 2007 to May 2010, listing this diagnosis.  These private treatment records also show he now requires medication to control his hypertension and suggest there may be a correlation between his hypertension and service-connected sleep apnea.  He also submitted numerous medical treatise articles further addressing this purported correlation between hypertension and sleep apnea disability.  As well, even more recently, in November 2010, a VA examiner confirmed the Veteran has hypertension.


So unlike when the RO initially considered and denied this claim in May 1990, there is now competent evidence confirming the Veteran has hypertension and evidence showing it may be due to a service-connected disability, namely, his sleep apnea.  And, as explained, the credibility of this additional evidence is presumed - albeit for the limited purpose of determining whether this evidence is new and material.  Justus, 3 Vet. App. 510, 513 (1992).  Moreover, as the Court also explained in Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), new evidence is sufficient reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of the disability at issue, even when this additional evidence is not enough to convince the Board to grant the claim.  See also Shade, 24 Vet. App. at 117.

This finding of new and material evidence does not mean this claim ultimately will be granted, only that it is deserving of further consideration on its underlying merits.  So to this extent, and this extent only, the appeal is being granted subject to the further development of this claim on remand.


ORDER

Because there is new and material evidence, the petition to reopen the claim for service connection for hypertension is granted, subject to the further development of this claim on remand.


REMAND

The claim for hypertension requires further development before being readjudicated on its underlying merits, as do the claims for erectile dysfunction (ED), carotid artery disease, and Type II Diabetes Mellitus.  This additional development of these claims will ensure procedural due process and that there is a complete record upon which to decide these claims so the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran asserts his entitlement to service connection for all of these conditions at issue on the premise that they are secondary to his service-connected sleep apnea, i.e., proximately due to, the result of, or aggravated by this disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

VA's duty to assist under the VCAA includes providing an examination for a medical nexus opinion when necessary to fairly decide a claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Board sees the Veteran was indeed provided a VA compensation examination in November 2010, specifically concerning these claimed disorders and any relation to his sleep apnea.  The examiner determined that it is less likely than not these conditions are due to the service-connected sleep apnea.  The examiner stated that, after a review of the medical literature, there is no cause-and-effect relationship because sleep apnea is not proved to be a cause of carotid artery disease, hypertension, or diabetes mellitus.  The examiner continued on to state that these disorders are co-morbid, with no cause-and-effect relation.  It was additionally noted that the Veteran's private physicians, Drs. H.P., N.S. and S.S., all had provided statements in support of his claims.

Two opinions are required for secondary service connection claims:

1.	Is the claimed disorder "caused by" or "due to" the service-connected disability?  AND
2.	Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?


Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, 7 Vet. App. at 448 (1995); 38 C.F.R. § 3.310(b).

So although the November 2010 VA compensation examiner indicated the Veteran's carotid artery disease, hypertension, and diabetes mellitus are not due to his service-connected sleep apnea, so unrelated to the sleep apnea, there was not also the required additional medical opinion concerning whether the sleep apnea alternatively has aggravated these other disorders.

The Court has held that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one and allows the Board to weigh the opinion against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  

The Veteran's private treating physicians, Drs. H.P., N.S. and S.S., submitted statements in January 2008 and in May and August 2010 in support of his claims.  In January 2008, Dr. N.S. stated the Veteran's history of diabetes and sleep apnea are likely contributing factors to his erectile dysfunction, as are his issues regarding peripheral vascular disease as he has had coronary artery disease.  In May 2010, Dr. H.P. stated that sleep apnea has many clinical ramifications, including decreased libido and sex drive and impact negatively on good erectile function.  Dr. H.P. noted there are also vascular effects, including increased risk for coronary artery disease.  However, it was indicated that the strongest association of sleep apnea is with obesity, then with hypertension, and now also with diabetes.  Dr. H.P. concluded that the Veteran's medical disorders, including the erectile dysfunction, carotid artery disease, and diabetes, are likely exacerbated and to some degree accounted for by his sleep apnea.  Finally, Dr. S.S. stated in August 2010 that the Veteran's sleep apnea could be an aggravating factor for diabetes, hypertension and carotid obstruction.  Unfortunately, these statements are not supported by any medical rationale, which is where most of the probative value of a medical opinion is derived.  See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran also has submitted medical treatise evidence reportedly showing a correlation between his service-connected sleep apnea and diabetes mellitus, erectile dysfunction, hypertension, and carotid artery disease.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  See Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").


The Board therefore is requesting additional medical comment concerning whether the Veteran's service-connected sleep apnea, even if not causing his carotid artery disease, diabetes mellitus, hypertension, and erectile dysfunction, nonetheless is aggravating these claimed disorders.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994).  Because this case presents complex medical and unresolved factual questions and since the Board is precluded from reaching its own unsubstantiated medical conclusions, this medical opinion is required on this determinative issue.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any further evaluation or treatment for his claimed disabilities, either from VA or elsewhere (privately, etc.).  If he has, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Upon receipt of all additional records, and if he is still available to provide further comment, return the file to the November 2010 VA compensation examiner for additional comment on the etiology of the Veteran's hypertension, diabetes mellitus, carotid artery disease, and erectile dysfunction, but especially insofar as the likelihood (very likely, as likely as not, or unlikely) these disorders, even if not caused by his service-connected sleep apnea or unrelated to the sleep apnea, 

nonetheless are being aggravated by his sleep apnea.

When previously commenting on this determinative issue of causation or aggravation in November 2010, this VA compensation examiner concluded that these disorders are less likely than not due to the Veteran's sleep apnea.  He provided additional comment that these diseases are comorbid conditions, with no cause-and-effect relation.  However, the Veteran's private physicians provided statements to the contrary, admittedly, without providing sufficient rationale.  The Veteran also submitted medical treatise articles in support of his claims.  Therefore, the examiner is asked to provide an opinion as to possible aggravation of these disorders in light of this medical treatise evidence and statements from the private physicians that have been submitted in support of these claims.

If, however, the examiner cannot provide this requested opinion without resorting to mere speculation, he should provide some explanation as to why medical comment on this issue is not possible.  And, in order for the Board to rely on a statement that this opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis of the opinion must be provided or apparent upon a review of the record.  So if after further consideration of all pertinent facts, additional studies, or procurable data, this requested opinion still cannot be provided without resorting to mere speculation, then this must be expressly indicated and, more importantly, the examiner must explain why this requested opinion is not possible or feasible.  Merely saying he cannot comment will not suffice.

If, for whatever reason, it is not possible or feasible to have this same VA examiner provide this further comment, then obtain this necessary medical nexus opinion from someone else who is equally qualified.  In this eventuality, this may require having the Veteran reexamined, but this is left to the designee's discretion.

If reexamination is deemed necessary, all necessary diagnostic testing and evaluation should be performed.  The examiner is also asked to review the relevant medical and other evidence in the claims file for the pertinent history, including a complete copy of this remand.

The Veteran is hereby advised that failure to report for this examination, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655(b) (2011).

3.  Then readjudicate the claims in light of all additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit still additional evidence and/or argument in response before returning the file to the Board for further consideration of the claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


